 

—

oOo won Dn Wn FP WW WN

NO NO NY DP DN KN NO NO RO wee le
“ao NN DBO OW FF WD NY |§ DOD OD FB NN DB FH FP WD NY | OS

 

HEATHER E. WILLIAMS, Bar #122664
Federal Defender
CHARLES J. LEE, Bar #221057

   

Assistant Federal Defender Se

Branch Chief, Fresno Office 014

2300 Tulare Street, Suite 330 JUN U1 201

Fresno, California 93721-2226 OLEHK, U.S. DISTRICT COURT

Telephone: (559) 487-5561 EASTEAN DISTRICT OF GAYFORNIA
BY.

 

DePuy CLERK

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case No. 1:04-cr-05306 AWI-DLB
)
Plaintiff, )
) APPLICATION AND PRO
Vv. ) ORDER RE-APPOINTING CJA
) PANEL COUNSEL MARC DAYS
JACK DAVIS CARTER, )
)
Defendant. )
)

 

Defendant, Jack Davis Carter, through the Federal Defender for the Eastern District of California,
hereby requests re-appointment of CJA Panel Counsel Marc Days for continuity in seeking early
termination of his supervised release.

Mr. Carter submits the attached Financial Affidavit as evidence of his inability to retain counsel at
this time. On August 15, 2006, Mr. Carter pled guilty to Count 1 of the Amended Superseding Indictment,
namely, 18 U.S.C. § 2422(b) ~ Use of Facility of Interstate Commerce to Induce Minor to Engage in
Criminal Sexual Activity (Doc. 29). On October 31, 2006, Mr. Carter was sentenced to 60 months
custody and 180 months supervised release (Doc. 30).

On April 11, 2012, Mr. Carter admitted a Supervised Release Violation (Doc. 46). On June 4,
2012, Mr. Carter was sentenced to six months custody and 173 months supervised release (Doc. 52). On
June 3, 2013, Mr. Carter admitted a Supervised Release Violation (Doc. 66). On August 26, 2013, Mr.
Carter was sentenced to nine months custody, given credit for time served and ordered released forthwith,

and 165 months supervised release (Doc. 70).

 
oOo Se HN DB OH BP W HPO

NO NYO NO NN NNO NY NO NO NO wwe
~~ NN KD NW FR YW NY | DTD OO SB NN DBA F&F W NY YH O&O

 

 

Therefore, after reviewing Mr. Carter’s Financial Affidavit, it is respectfully recommended that

CJA Panel Counsel Marc Days be re-appointed to assist him.

Dated: June_|\_, 2019 } Jy Wrwhe
Les A> C

CHARLES J. LEE
Assistant Federal Defender
Branch Chief, Fresno Office

 
 

olUODOlUlUMOUMGN ODN RO ND

—

1]

Dated: June [ |

 

ORDER

Having satisfied the Court that the defendant is financially unable to retain counsel at this time, the

Court hereby re-appoints CJA Panel Counsel Marc Days pursuant to 18 U.S.C. § 3006A.

dy a af / j
fj ij , / / / ’
/ W'42 i Lif i ZL

HONORABLE BARBARA A. McAULIFFE
United States Magistraté- Judge

 

 
